Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 1 of 7




              Exhibit RR
   Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 2 of 7




                                                                         


CASE STUDY




237 Park
Avenue




   Opportunity


   M    d    P   ti      i d 237 P k
Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 3 of 7
Monday Properties acquired 237 Park
Avenue in October 2003, after having served
as the managing and leasing agent since 1999
for Oak Hill Capital Partners (“Oak Hill”). The                                   
21-story of�ce tower contained 1,251,781
RSF located in the heart of midtown
Manhattan’s Grand Central District.
Occupying the eastern span of Park Avenue
from 45th to 46th Streets adjacent to Grand
                                                   Location       New York, NY
Central Terminal, the property had large �oor
plates (60,000 RSF) that helped attract and        Property       Commercial
retain a roster of credit tenants, such as         Type
                                                                  Square
Credit Suisse, UBS, J. Walter Thompson and
                                                                  Footage
International Paper. Monday Properties
purchased 237 Park Avenue with the strategy        1,251,781 RSF       Purchase
of adding value principally by rolling below                           Date
market rents ($38 PSF) to market ($46-$50
                                                   October 2003
PSF), as over 40% of the building’s leases
(456,000 RSF) expired in 2006. MP stabilized
the rent roll and invested $3 million to replace
the elevators with new Schindler Miconic
systems to achieve signi�cant upside.


T          ti
Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 4 of 7
Transaction
Monday Properties acquired 237 Park
Avenue in an off-market transaction due to its
strong existing relationship with Oak Hill and
                                                                      
its intimate knowledge of the building and
leasing market. In October 2003, a joint-
venture between Monday Properties,
Citibank Asset Finance (“Citibank”), and Beny
Steinmetz Group (“BSG”) purchased the
property for $455 million ($363 PSF), a 7.1%
cap rate on year one NOI of $32 million. The
investment was capitalized with $328 million
of senior debt from Greenwich Capital and
$164 million of equity.


Results
Monday Properties made an immediate
impact as managing member, property
manager, and leasing agent of 237 Park
Avenue, through the lease renewal of the
property’s single largest tenant, J. Walter
Thompson, for 270,280 RSF at $44 PSF and
th l    i    f    th   56 177 RSF f
Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 5 of 7
the leasing of another 56,177 RSF of
surrendered space to UBS at $46 PSF. With
its large block leasing program completed,
Monday Properties recapitalized the venture                           
in July 2005 with Beacon Capital Partners
(“Beacon”). The senior debt was transferred
and the recapitalization was based on a gross
property valuation of $590,000,000 ($471
PSF), a 30% increase from acquisition. The
transaction provided Citibank with the
opportunity to exit with an 18% IRR. The
transaction also provided BSG with the
opportunity to exit with a 53% IRR.
Furthermore, the recapitalization allowed
Monday Properties to roll its equity interest
into a new venture with Beacon. Beacon
invested $236 million of fresh equity as part
of the 2006 recapitalization. The partnership
sold 237 Park Avenue to Broadway Partners
in May 2007 achieving an overall IRR of 56%.
Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 6 of 7




                                                                      




WE ARE BUILT TO PERFORM
  Monday Properties a leading owner/operator of high
quality real estate in New York City, Washington, DC, Los
                Angeles and San Francisco.


                           CONTACT US
                  Case 1:20-mc-00199-JGK-OTW Document 3-44 Filed 04/24/20 Page 7 of 7




                                                                                                   

                                      INVESTOR
                                        LOGIN             TENANT LOGIN     CONTACT US



© 2018 Monday Properties. All Rights Reserved   | Privacy | Terms of Use                design by: IFMM
